DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 7, 14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsuyuki Kenmochi (US 2005/0284880 – hereinafter Kenmochi).
Re Claim 1:
Kenmochi discloses a vending machine, comprising: a housing (11) defining a product storage area (2) and a delivery portal (20); an advancing assembly within the product storage area configured to advance a product (CO), wherein the advancing assembly comprises: an axle (4c) having a coupling (4f); a conveyor belt (4d) rotatable about the axle (4c) (see Fig. 3(A)); a pusher (4e) secured to the conveyor belt (4d) and configured to push the product (CO) as the conveyor belt (4d) rotates; a delivery mechanism (5, 6) configured to convey the product (CO) from the product storage area (2) to the delivery portal (20), comprising: an x-y mechanism (5, 6); a product retrieval assembly (7) movable by the x-y mechanism (5, 6), wherein the product retrieval assembly (7) comprises a cup (7) configured to receive the product (CO) from the advancing assembly, and a drive mechanism (7c4) configured to engage the coupling (4f) of the advancing assembly to drive the conveyor belt (4d) to advance the product (CO) into the cup (7) (see Figs. 1-21).  
Re Claim 3:Kenmochi discloses wherein the axle (4c) and the coupling (4f) are arranged at a front end of the advancing assembly (see Fig. 3(A)).  

Re Claim 6:
Kenmochi discloses a user interface (see paragraph [0042]) for receiving a user input corresponding to a selection of a product (see paragraph [0061]), and a control unit (21) in communication with the user interface and the delivery mechanism, such that the control unit operates the delivery mechanism to retrieve the product based on the user input (see paragraphs [0060-0062]).  

Re Claim 7:
Kenmochi discloses wherein the cup (7) of the product retrieval assembly comprises a sensor (7c5) configured to detect when the product is located within the cup (see paragraph [0050]).  



Re Claims 14, 16, and 18:
Kenmochi discloses a method for dispensing a product in a vending machine, comprising: moving a product retrieval assembly (7) comprising a cup (7) and a drive mechanism (7c4) to a location of an advancing assembly on which the product (CO) is arranged; engaging a coupling (4f) of the advancing assembly via the drive mechanism (7c4) of the product retrieval assembly (7); advancing the advancing assembly by driving the advancing assembly with the drive mechanism (7c4) of the product retrieval assembly (7) to move the product (CO) from the advancing assembly into the cup (7) of the product retrieval assembly (7); and moving the product retrieval assembly (7) and the product (CO) to a delivery portal (20) of the vending machine (see Figs. 1-21).  

Re Claim 17:
Kenmochi discloses ceasing operation of the drive mechanism when the product is detected in the cup by the sensor of the product retrieval assembly (see paragraphs [0066-0068].  

Re Claim 19:
Kenmochi discloses retrieving a location of the selected product from a memory that stores product location information, and moving the product retrieval assembly to the location (see paragraph [0062]).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenmochi in view of Vazquez et al. (US 2020/0043272 – hereinafter Vazquez).
Re Claim 2:
Kenmochi discloses the device of claim 1, but fails to teach wherein the x-y mechanism comprises a horizontal guide, a vertical guide arranged perpendicularly to the horizontal guide and movable along the horizontal guide, and wherein the product retrieval assembly is movable along the vertical guide.  

Vazquez teaches wherein a x-y mechanism comprises a horizontal guide (1300), a vertical guide (1110) arranged perpendicularly to the horizontal guide and movable along the horizontal guide, and wherein a product retrieval assembly (300) is movable along the vertical guide (see paragraphs [0048-0054]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Kenmochi with that of Vazquez to provide an alternative x-y mechanism for moving products within a vending machine as known within the art.  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenmochi in view of Smith et al. (US 2020/0082369 – hereinafter Smith).
Re Claim 8:
Kenmochi discloses the device of claim 1, but fails to specifically teach wherein the sensor comprises a capacitive sensor.  

Smith teaches wherein a sensor comprises a capacitive sensor (see paragraphs [0069 and 0098]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Kenmochi with that of Smith to provide a particular sensor for a particular usage as recognized as art equivalents within the art.


Claim(s) 4, 5, 9, 11-13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenmochi in view of LIU et al. (US 2020/0334940 – hereinafter LIU).
Re Claims 4, 5, 9, 11-13, and 20:
Kenmochi discloses a delivery mechanism (5, 6) for a vending machine, comprising: an x-y mechanism (5, 6); and a product retrieval assembly (7) movable by the x-y mechanism (5, 6) in an x-direction and in a y-direction that is perpendicular to the x-direction, wherein the product retrieval assembly comprises: a cup (7) for receiving a product (CO); a drive mechanism (7c4) comprising a motor (M2) and a gear train (gear mechanism) configured to drive an advancing assembly on which the product (CO) is positioned to advance the product (CO) into the cup (7) (see Figs. 1-21), but where if fails to specifically teach a gear train.
Liu teaches a gear train (at 100) (see Fig. 1) (see Figs. 1-8).  Re Claims 5 and 12: Liu teaches wherein a drive mechanism further comprises a movable arm (152) configured to move from a stowed position to an extended position to engage a gear (140) of the gear train (at 100) with a coupling (312) of the advancing assembly (see Figs. 1-8).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Kenmochi with that of Liu to provide an alternative gear mechanism for moving products within a vending machine as known within the art.  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenmochi in view of Liu and further in view of Vazquez.
Re Claim 10:
Kenmochi in view of Liu discloses the device of claim 9, but fails to teach wherein the x-y mechanism comprises a horizontal guide, a vertical guide arranged perpendicularly to the horizontal guide and movable along the horizontal guide, and wherein the product retrieval assembly is movable along the vertical guide.  

Vazquez teaches wherein a x-y mechanism comprises a horizontal guide (1300), a vertical guide (1110) arranged perpendicularly to the horizontal guide and movable along the horizontal guide, and wherein a product retrieval assembly (300) is movable along the vertical guide (see paragraphs [0048-0054]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Kenmochi in view of Liu with that of Vazquez to provide an alternative x-y mechanism for moving products within a vending machine as known within the art.  

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenmochi in view of Jafa et al. (US 10,490,014 – hereinafter Jafa).
Re Claim 15
Kenmochi in view of Liu discloses the device of claim 9, but fails to teach wherein moving the product retrieval assembly to the location of the product comprises: moving a vertical lead screw along a horizontal screw; moving the product retrieval assembly along the vertical screw to the location of the product.  

Jafa teaches moving a product retrieval assembly to a location of a product comprises: moving a vertical lead screw along a horizontal screw; moving the product retrieval assembly along the vertical screw to the location of the product  (see Abstract).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Kenmochi with that of Jafa to provide an alternative x-y mechanism for moving products within a vending machine as known within the art.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651